CASE 0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 1 of 18




                   Exhibit A
1/22/2020                                    (1) CenturyLink
                 CASE 0:17-md-02795-MJD-KMM Document         Claims - Filed
                                                          729-1       Home 06/01/20 Page 2 of 18

                                                                                                                                                        1
         CenturyLink Claims                                                                               Drew   Home       Create




CenturyLink Claims

 Home

 Posts

 Reviews
                                 Like         Follow         Share                                                         Sign Up                   Send Message
 Photos

 About
                                                                                                                  Cause
                                        Write a post...
 Community

                                                                                                                  Community                                       See All
 Create a Page
                                  Photo/Video               Tag Friends         Check in
                                                                                                                        Invite your friends to like this Page

                                                                                                                        71 people like this
                              Posts
                                                                                                                        71 people follow this

                                         CenturyLink Claims updated their cover photo.
                                         March 16, 2019 ·                                                         About                                           See All

                                                                                                                        Send Message

                                                                                                                        attorneys.centurylinkclaims.com/sign-up

                                                                                                                        Cause

                                                                                                                        Suggest Edits



                                                                                                                         Page Transparency                      See More

                                                                                                                  Facebook is showing information to help you better
                                                                                                                  understand the purpose of a Page. See actions taken by
                                                                                                                  the people who manage and post content.

                                                                                                                        Page created - March 15, 2019


                                                                                                                  Related Pages


                                                                                                                              Healthergize
                                                                                                                                                                      Like
                                                                                                                              Health & Wellness Website



                                                                                                                              Montana homes and ra…
                                                                                                                                                                      Like
                                                                                                                              Real Estate Agent



                                                                                                                              A Borrowed Earth
                                                                                                                                                                      Like
                                                                                           3 Comments 1 Share                 Personal Blog


                                              Like                    Comment                    Share

                                                                                                                  English (US) · Español · Português (Brasil) ·
                                                                                                                  Français (France) · Deutsch
                                         CenturyLink Claims updated their profile picture.
                                         March 16, 2019 ·
                                                                                                                  Privacy · Terms · Advertising · Ad Choices      ·
                                                                                                                  Cookies · More
                                                                                                                  Facebook © 2020



https://www.facebook.com/CenturyLink-Claims-2049816475056341/?__tn__=%2Cd%2CP-R&eid=ARD628iLUUf8YasHI3nGM7Yrzx2kqFODzk7aycGn…                                                1/3
1/22/2020                                    (1) CenturyLink
                 CASE 0:17-md-02795-MJD-KMM Document         Claims - Filed
                                                          729-1       Home 06/01/20 Page 3 of 18

                                                                                                                                  1
         CenturyLink Claims                                                                                Drew   Home   Create




CenturyLink Claims

 Home

 Posts

 Reviews

 Photos

 About                                                                                      2 Comments 1 Share
 Community
                                         Like                       Comment                        Share

 Create a Page

                                                                    See All



                              Recommendations and Reviews


                                       My home internet service is not working. They gave me an appointment f
                                       or today Sat 8am to 12m. No on... See More
                                       May 11, 2019


                                       charge for use when did not have service during Hurricane Micheal
                                       March 27, 2019



                                       it's a rip off, because the attorneys will get there cut.
                                       March 24, 2019



                                              Do you recommend CenturyLink Claims?

                                             Yes                                              No



                                                                    See All



                              Photos




https://www.facebook.com/CenturyLink-Claims-2049816475056341/?__tn__=%2Cd%2CP-R&eid=ARD628iLUUf8YasHI3nGM7Yrzx2kqFODzk7aycGn…         2/3
1/22/2020                                    (1) CenturyLink
                 CASE 0:17-md-02795-MJD-KMM Document         Claims - Filed
                                                          729-1       Home 06/01/20 Page 4 of 18

                                                                                                                    1
         CenturyLink Claims                                                        Drew   Home   Create




                                                      See All



CenturyLink Claims
 Home

 Posts

 Reviews

 Photos

 About

 Community

 Create a Page




https://www.facebook.com/CenturyLink-Claims-2049816475056341/?__tn__=%2Cd%2CP-R&eid=ARD628iLUUf8YasHI3nGM7Yrzx2kqFODzk7aycGn…   3/3
CASE 0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 5 of 18




                   Exhibit B
2/10/2020                                    (3) CenturyLink
                 CASE 0:17-md-02795-MJD-KMM Document         Claims - Filed
                                                          729-1       Home 06/01/20 Page 6 of 18

                                                                                                                                              1         3
         CenturyLink Claims                                                                               Drew   Home       Create




CenturyLink Claims

 Home

 Posts

 Reviews
                                 Like         Follow         Share                                                         Sign Up                   Send Message
 Photos

 About
                                                                                                                  Cause
                                        Write a post...
 Community

                                                                                                                  Community                                       See All
 Create a Page
                                  Photo/Video               Tag Friends         Check in
                                                                                                                        Invite your friends to like this Page

                                                                                                                        71 people like this
                              Posts
                                                                                                                        71 people follow this

                                         CenturyLink Claims updated their cover photo.
                                         March 16, 2019 ·                                                         About                                           See All

                                                                                                                        Send Message

                                                                                                                        attorneys.centurylinkclaims.com/sign-up

                                                                                                                        Cause

                                                                                                                        Suggest Edits



                                                                                                                         Page Transparency                      See More

                                                                                                                  Facebook is showing information to help you better
                                                                                                                  understand the purpose of a Page. See actions taken by
                                                                                                                  the people who manage and post content.

                                                                                                                        Page created - March 15, 2019


                                                                                                                  Related Pages


                                                                                                                              Montana homes and ra…
                                                                                                                                                                      Like
                                                                                                                              Real Estate Agent



                                                                                                                              Montana Ranches
                                                                                                                                                                      Like
                                                                                                                              Real Estate Company



                                                                                                                              Healthergize
                                                                                                                                                                      Like
                                                                                           3 Comments 1 Share                 Health & Wellness Website


                                              Like                    Comment                    Share

                                                                                                                  English (US) · Español · Português (Brasil) ·
                                                                                                                  Français (France) · Deutsch
                                         CenturyLink Claims updated their profile picture.
                                         March 16, 2019 ·
                                                                                                                  Privacy · Terms · Advertising · Ad Choices      ·
                                                                                                                  Cookies · More
                                                                                                                  Facebook © 2020



https://www.facebook.com/CenturyLink-Claims-2049816475056341/?__tn__=%2Cd%2CP-R&eid=ARCGCWQ1zA0SFWihjJPv7V-crnZEKvf7iJ8Ye_nK…                                                1/3
2/10/2020                                    (3) CenturyLink
                 CASE 0:17-md-02795-MJD-KMM Document         Claims - Filed
                                                          729-1       Home 06/01/20 Page 7 of 18

                                                                                                                                   1   3
         CenturyLink Claims                                                                                 Drew   Home   Create




CenturyLink Claims

 Home

 Posts

 Reviews

 Photos

 About                                                                                       2 Comments 1 Share
 Community
                                          Like                       Comment                        Share

 Create a Page

                                                                     See All



                              Recommendations and Reviews

                                 Recommended by 5 people



                                        My home internet service is not working. They gave me an appointment f
                                        or today Sat 8am to 12m. No on... See More
                                        May 11, 2019


                                        charge for use when did not have service during Hurricane Micheal
                                        March 27, 2019



                                        it's a rip off, because the attorneys will get there cut.
                                        March 24, 2019



                                               Do you recommend CenturyLink Claims?

                                              Yes                                              No



                                                                     See All



                              Photos




https://www.facebook.com/CenturyLink-Claims-2049816475056341/?__tn__=%2Cd%2CP-R&eid=ARCGCWQ1zA0SFWihjJPv7V-crnZEKvf7iJ8Ye_nK…              2/3
2/10/2020                                    (3) CenturyLink
                 CASE 0:17-md-02795-MJD-KMM Document         Claims - Filed
                                                          729-1       Home 06/01/20 Page 8 of 18

                                                                                                           1        3
         CenturyLink Claims                                                        Drew   Home   Create




                                                      See All
CenturyLink Claims
 Home

 Posts

 Reviews

 Photos

 About

 Community

 Create a Page




https://www.facebook.com/CenturyLink-Claims-2049816475056341/?__tn__=%2Cd%2CP-R&eid=ARCGCWQ1zA0SFWihjJPv7V-crnZEKvf7iJ8Ye_nK…   3/3
CASE 0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 9 of 18




                   Exhibit C
1/27/2020         https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284
                CASE   0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 10 of 18




                                                                                                          Attorney Advertising
 Reclaim the Money
 CenturyLink Overbilled You



    We help CenturyLink customers get
    compensation for bills that were
    more than originally quoted.
                                                                                  Sign Up for a Claim to Recover
                                                                                           Your Money




              CenturyLink regularly overbilled customers, charged them hidden fees
              and made it nearly impossible to get out of contracts.


              You may be able to recover the full amount CenturyLink overbilled you.




        The CenturyLink Bait and Switch
            If you think CenturyLink pulled a bait and                    One CenturyLink employee estimated
            switch on your bill, you're probably right.
                                                                          that only 1 in 5 bills are close to the
            Thousands of customers have reported
                                                                          price they quoted.
            getting gouged with bills that are much
            higher than they were quoted.




              According to multiple
                                                                             CenturyLink False Advertising
              lawsuits, CenturyLink
https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284                 1/4
1/27/2020        https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284
               CASE   0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 11 of 18
             routinely promised one                                         Promising one price then sending a bill
                                                                            for a higher price is considered false
             price for internet and                                         advertising.
             phone services, then                                           Customers who are overcharged
                                                                            because of false advertising are
             charged a much higher
                                                                            entitled to recover all the money they
             one - sometimes more                                           were cheated out of.

             than twice as much.

             Customers who called
             to complain often spent                                        You can sign up to reclaim your
                                                                            money in 2-minutes.
             hours on hold and got
                                                                            We only need two minutes of your
             passed around to                                               time to sign-up for a claim to get the
             "customer service"                                             money you overpaid back.

             agents over weeks or                                           We try to make the sign up process as
                                                                            easy as possible. It's free to sign up
             even months.                                                   and you never owe us anything unless
                                                                            we get you compensation.




            We Help Consumers
            We are consumer protection
            attorneys who have represented
            thousands of individuals who were
            ripped o or defrauded.




                 Here's How CenturyLink Overbilled its Customers
                 CenturyLink used several tactics to make a customer's bill much higher than the
                 price they thought they were signing up for, according to recent lawsuits.

                 Advertising one price then charging another is straight fraud. Consumers who
                 have been defrauded are entitled to receive the money they lost because of the
                 fraud.
                 Customers are "Disqualified" from
                 Receiving the Promotional Price

                 CenturyLink lured people in with a
                 seemingly fair promotional price, but in
                 reality there are over 2,000 exceptions

https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284                2/4
1/27/2020      https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284
             CASE   0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 12 of 18
               and disqualifying reasons that keep the
               vast majority of people from ever actually
               receiving of
               Dozens    that price. Fees
                            Hidden

               On top of its base rates, CenturyLink added                     Hidden Fees
               literally dozens of one-time and monthly fees to                   Extra Services
               customers' bills.
                                                                              Nonexistent
               Some of these fees have names that don't seem
               to mean anything, such as the "Internet Cost                   Promotions
               Recovery Fee."
                                                                                      Cancellation
                                                                                      Threat
               Ignore the Customer Until they Go Away

               When someone called customer support to get
               their bill adjusted, CenturyLink regularly put
               customers on hold for hours, and refused to
               honor the rst agent's promise.

               Customers who ask to end their service were
               often threatened with a several hundred dollar
               cancellation fee.




                 Our legal team makes it easier for consumers to
                              recover compensation.
                                If CenturyLink billed you more than you
                                were rst quoted, you likely have a claim
                                        to get your money back.
                                                         Sign Up for a
                                                      Compensation Claim




                                                                     Sign Up in 2-Minutes
                                                               1     Complete the contact form.

     We make getting                                           2
                                                                     We will send you a couple questions about your
                                                                     CenturyLink bills.
     compensation                                              3     We will then start working to get you
     straightforward                                                 compensation.

                                                               4     You owe nothing unless we get you
                                                                     compensation.
https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284              3/4
1/27/2020      https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284
             CASE   0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 13 of 18
                                                                         Sign Up for Your
                                                                        Overbilling Claim




             Attorney Advertising. Troxel Law LLP.                                 If you would like to speak to someone
             2019. No representation is made that                                  today, please call us at:
             the quality of the legal services to be
             performed is greater than the quality                                 (800) 597-9765
             of legal services performed by other
             lawyers.




https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR1id75jHlTejSWKByXzI1x1K2DaScfXS3BCmmWMY-aCfNTRiS41meeJ284              4/4
CASE 0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 14 of 18




                    Exhibit D
2/10/2020         https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c
                CASE    0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 15 of 18




                                                                                                          Attorney Advertising
 Reclaim the Money
 CenturyLink Overbilled You



    We help CenturyLink customers get
    compensation for bills that were
    more than originally quoted.
                                                                                 Sign Up for a Claim to Recover
                                                                                          Your Money




              CenturyLink regularly overbilled customers, charged them hidden fees
              and made it nearly impossible to get out of contracts.


              You may be able to recover the full amount CenturyLink overbilled you.




        The CenturyLink Bait and Switch
            If you think CenturyLink pulled a bait and                    One CenturyLink employee estimated
            switch on your bill, you're probably right.
                                                                          that only 1 in 5 bills are close to the
            Thousands of customers have reported
                                                                          price they quoted.
            getting gouged with bills that are much
            higher than they were quoted.




              According to multiple
                                                                            CenturyLink False Advertising
              lawsuits, CenturyLink
https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c                1/4
2/10/2020        https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c
               CASE    0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 16 of 18
             routinely promised one                                        Promising one price then sending a bill
                                                                           for a higher price is considered false
             price for internet and                                        advertising.
             phone services, then                                          Customers who are overcharged
                                                                           because of false advertising are
             charged a much higher
                                                                           entitled to recover all the money they
             one - sometimes more                                          were cheated out of.

             than twice as much.

             Customers who called
             to complain often spent                                        You can sign up to reclaim your
                                                                            money in 2-minutes.
             hours on hold and got
                                                                            We only need two minutes of your
             passed around to                                               time to sign-up for a claim to get the
             "customer service"                                             money you overpaid back.

             agents over weeks or                                           We try to make the sign up process as
                                                                            easy as possible. It's free to sign up
             even months.                                                   and you never owe us anything unless
                                                                            we get you compensation.




            We Help Consumers
            We are consumer protection
            attorneys who have represented
            thousands of individuals who were
            ripped o or defrauded.




                 Here's How CenturyLink Overbilled its Customers
                 CenturyLink used several tactics to make a customer's bill much higher than the
                 price they thought they were signing up for, according to recent lawsuits.

                 Advertising one price then charging another is straight fraud. Consumers who
                 have been defrauded are entitled to receive the money they lost because of the
                 fraud.
                 Customers are "Disqualified" from
                 Receiving the Promotional Price

                 CenturyLink lured people in with a
                 seemingly fair promotional price, but in
                 reality there are over 2,000 exceptions

https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c               2/4
2/10/2020      https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c
             CASE    0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 17 of 18
               and disqualifying reasons that keep the
               vast majority of people from ever actually
               receiving of
               Dozens    that price. Fees
                            Hidden

               On top of its base rates, CenturyLink added                     Hidden Fees
               literally dozens of one-time and monthly fees to                   Extra Services
               customers' bills.
                                                                              Nonexistent
               Some of these fees have names that don't seem
               to mean anything, such as the "Internet Cost                   Promotions
               Recovery Fee."
                                                                                      Cancellation
                                                                                      Threat
               Ignore the Customer Until they Go Away

               When someone called customer support to get
               their bill adjusted, CenturyLink regularly put
               customers on hold for hours, and refused to
               honor the rst agent's promise.

               Customers who ask to end their service were
               often threatened with a several hundred dollar
               cancellation fee.




                 Our legal team makes it easier for consumers to
                              recover compensation.
                                If CenturyLink billed you more than you
                                were rst quoted, you likely have a claim
                                        to get your money back.
                                                        Sign Up for a
                                                     Compensation Claim




                                                                     Sign Up in 2-Minutes
                                                              1      Complete the contact form.

     We make getting                                          2
                                                                     We will send you a couple questions about your
                                                                     CenturyLink bills.
     compensation                                             3      We will then start working to get you
     straightforward                                                 compensation.

                                                              4      You owe nothing unless we get you
                                                                     compensation.
https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c             3/4
2/10/2020      https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c
             CASE    0:17-md-02795-MJD-KMM Document 729-1 Filed 06/01/20 Page 18 of 18
                                                                        Sign Up for Your
                                                                       Overbilling Claim




             Attorney Advertising. Troxel Law LLP.                                 If you would like to speak to someone
             2019. No representation is made that                                  today, please call us at:
             the quality of the legal services to be
             performed is greater than the quality                                 (800) 597-9765
             of legal services performed by other
             lawyers.




https://attorneys.centurylinkclaims.com/sign-up/?fbclid=IwAR3Ve0QtxkyTtU0PMLErjMt0SOr9WBuT-VzE6M6EHCwF4tU6WjasBXNk10c             4/4
